EXHIBIT 99.1 ITEM 6. SELECTED FINANCIAL DATA The following should be read with the sections titled “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and the consolidated financial statements and the notes thereto. December 31, 2008 December 31, 2007 October 16 (date of inception to December 31, 2006 Balance Sheet Data: Total assets Stockholders’ equity (deficit) $ ) Total equity (deficit)(1) $ $ ) $ December 31, 2008 December 31, 2007 October 16 (date of inception to
